NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0655n.06

                                        Case No. 14-2433
                                                                                       FILED
                                                                                 Sep 25, 2015
                          UNITED STATES COURT OF APPEALS
                                                                             DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


STUART ROBBENNOLT,                                  )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
HEIDI WASHINGTON,                                   )       MICHIGAN
                                                    )
       Defendant-Appellant.                         )
                                                    )


       BEFORE: BOGGS, SUTTON, and COOK, Circuit Judges.

       COOK, Circuit Judge. Because this court’s decision in Abbott v. Michigan, 474 F.3d 324

(6th Cir. 2007), resolves the precise question this case poses, we follow Abbott and reverse.

       A Michigan court ordered Stuart Robbennolt to direct General Motors to forward his

pension benefits to his current residence—a Michigan state prison—to be used to defray the

costs of his incarceration. Robbennolt accordingly notified GM, and Michigan seized 90% of the

forthcoming benefits. Several years later, Robbennolt sued the warden in federal district court,

seeking return of the seized benefits. As was true in Abbott, we hold that the district court lacked

authority to alter or amend the state court’s judgment. We therefore REVERSE the judgment of

the district court and REMAND for proceedings consistent with this opinion.
Case No. 14-2433
Robbennolt v. Washington


                                               I.

       Michigan’s State Correctional Facility Reimbursement Act (SCFRA) facilitates

reimbursement from its prisoners for their incarceration costs.         See Mich. Comp. Laws

§§ 800.401–06. The statutory scheme anticipates a complaint by the attorney general, a hearing,

and, if “the prisoner has any assets which ought to be subjected to the claim of the state,” an

order allowing Michigan to appropriate those assets. Id. at § 800.404(3).

       In accordance with these procedures, the Shiawassee County Circuit Court ordered

Robbennolt “to notify General Motors Corporation, within one week . . . that all pension benefits

shall be mailed by check made payable to Stuart R. Robbennolt at the Richard A. Handlon

Correctional Facility.” Shortly thereafter, the attorney general mailed a change-of-address notice

to GM and attached a separate, signed authorization form from Robbennolt.1 GM then mailed a

monthly pension check to Robbennolt at his prison address, and the warden, pursuant to the

state-court order, distributed 90% to the state of Michigan to offset the cost of Robbennolt’s

incarceration. Six years later, Robbennolt sued the warden in federal district court, alleging that

the Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§ 1144(a), 1056(d)(1),

preempts Michigan’s SCFRA and seeking return of his benefits.

       Initially, the district court determined that the Rooker-Feldman doctrine barred

Robbennolt’s claim, finding that Robbennolt’s injury arose out of the state court’s decision and

was therefore unreviewable in federal court

       Upon Robbennolt’s motion under Rule 60(b), however, the court vacated its summary-

judgment order and directed the warden to disgorge Robbennolt’s pension benefits. This time,


       1
        Robbennolt’s change-of-address form was not before the court when it ruled on the
warden’s motion for summary judgment or Robbennolt’s motion to vacate.
                                               -2-
Case No. 14-2433
Robbennolt v. Washington


the court waved off the Rooker-Feldman doctrine, focusing instead on a district-court decision,

Gale v. General Motors, 556 F. Supp. 2d 689 (E.D. Mich. 2008). In Gale, a declaratory

judgment action by GM against Michigan, the court held that valid authority to redirect

prisoners’ benefits lay solely with the prisoners, not with Michigan or GM. Id. at 692.

       But after learning that Robbennolt himself authorized the address change—the Michigan

attorney general’s notice to GM included Robbennolt’s signed change-of-address form—the

warden moved to alter or amend the judgment under Federal Rule of Civil Procedure 59(e),

urging that Gale does not apply to prisoners who elect to receive benefits at their prison

addresses. The district court denied the motion, and the warden timely appealed.

                                               II.

       The warden appeals both the grant of Robbennolt’s motion for relief from judgment and

the denial of her own motion to alter or amend the judgment. We review for abuse of discretion.

See Johnson v. Unknown Dellatifa, 357 F.3d 539, 542 (6th Cir. 2004); Sault Ste. Marie Tribe of

Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998).

       Narrow but potent, the Rooker-Feldman doctrine bars federal review of “cases brought

by state-court losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of those

judgments.” Lance v. Dennis, 546 U.S. 459, 464 (2006) (per curiam) (quoting Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). So long as the plaintiff’s injury

arises from the state court’s judgment, the doctrine applies. Abbott v. Michigan, 474 F.3d 324,

328 (6th Cir. 2007). Even injuries caused by third-party actions—say, the conversion of pension

benefits by state officials—are beyond federal review, provided that they “are the product[s] of a



                                              -3-
Case No. 14-2433
Robbennolt v. Washington


state court judgment.” Id. at 329 (quoting McCormick v. Braverman, 451 F.3d 382, 394 (6th Cir.

2006)). Challenging such actions “challenge[s] . . . the [state-court] judgment itself.” Id.

       Using this framework, Abbott held that Michigan prisoners bound by state-court orders to

redirect their pension benefits to their prison addresses may not seek return of those benefits in

federal court. Id. (“[T]he plaintiffs’ claims of specific injuries that they have suffered are

actually challenges to the state-court SCFRA judgments and are barred by the Rooker-Feldman

doctrine.”). Abbott remains the law of this circuit and controls this case.

       Facing binding precedent, Robbennolt casts about for an independent, non-state-court

source for his pension deprivation. He cites us to Gale. Gale, however, stopped Michigan from

ordering GM to send benefits to addresses “other than as designated” by plan participants.

556 F. Supp. 2d at 692. Inasmuch as Robbennolt, as plan participant, did designate that his

checks go to the prison address, Gale matters not.2 And because Robbennolt signed the change-

of-address form “[p]ursuant to the attached Final Order of the [Shiawassee County Circuit] Court

entered May 11, 2006,” the pension appropriation is “the product of [that] state court

judgment.”3    Abbott, 474 F.3d at 329 (quoting McCormick, 451 F.3d at 394).             As Abbott

instructs, we do not review such judgments.

       Robbennolt may well be correct that ERISA’s anti-alienation provision, see 29 U.S.C.

§ 1056(d), should prohibit Michigan from obtaining state-court orders forcing prisoners to

receive pension benefits at their prison addresses. Compare DaimlerChrysler Corp. v. Cox,

       2
          If anything, Gale bolsters Michigan’s arguments. Although the district court granted
GM relief, it dismissed Gale’s complaint under the Rooker-Feldman doctrine and Michigan’s
doctrine of res judicata. Gale, 556 F. Supp. 2d at 693–94.
        3
          Robbennolt’s assertion that he involuntarily signed the change of address form is
similarly unreviewable. Robbennolt calls his change-of-address form “court-ordered” or “court-
compelled,” i.e., the product of a state-court judgment. Challenging the form challenges the
underlying judgment.
                                                -4-
Case No. 14-2433
Robbennolt v. Washington


447 F.3d 967, 976 (6th Cir. 2006) (holding that certain SCFRA notices to plan administrators

violate ERISA’s anti-alienation provision), with State Treasurer v. Abbott, 660 N.W.2d 714, 724

(Mich. 2003) (“The federal prohibition on alienation and assignment of pension benefits is not

violated where an inmate is directed to receive pension benefits at his own address.”). But the

state court issued such an order, and we must leave it undisturbed. See Abbott, 474 F.3d at 328.

       A final point. The primacy of Rooker-Feldman in the parties’ appellate briefs focused

our analysis here on that doctrine. But though Abbott’s application of Rooker-Feldman controls

this case, so too does Abbott’s application of res judicata principles. Abbott, 474 F.3d at 332

(applying claim preclusion because “SCFRA proceedings generally provide prisoners a full and

fair opportunity to litigate any of their claims”). And given the Supreme Court’s recent teaching

regarding Rooker-Feldman’s narrow reach, see Skinner v. Switzer, 562 U.S. 521, 532 (2011)

(citing In re Smith, 349 F. App’x 12, 18 (6th Cir. 2009) (Sutton, J., concurring in part and

dissenting in part)), we emphasize that res judicata too bars Robbennolt’s claim.

       Because the district court abused its discretion in failing to recognize Abbott as binding

and indistinguishable precedent, we REVERSE the court’s judgment and REMAND for

proceedings consistent with this opinion.




                                               -5-